230 F.2d 831
97 U.S.App.D.C. 281
Margaret BAKER, Administratrix, Estate of Dot John Baker,Deceased, et al., Appellants,v.UNITED STATES of America, Appellee.Vergie Ellen LEWIS, Appellant,v.UNITED STATES of America, Appellee.Percy WALLER, Appellant,v.UNITED STATES of America, Appellee.
Nos. 12786, 12787, 12788.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 14, 1956.Decided March 1, 1956.

Mr. J. Joseph Barse, Washington, D.C ., with whom Messrs. H. Mason Welch, John R. Daily and J. Harry Welch, Washington, D.C., were on the brief, for appellants.
Mr. Morton Hollander, Atty., Dept. of Justice, with whom Messrs. Leo A. Rover, U.S. Atty., and Paul A. Sweeney, Atty., Dept. of Justice, were on the brief, for appellee.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellee.
Before BAZELON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
These cases are remanded to the division of the District Court which heard them, for reconsideration in light of Williams v. United States, 1955, 350 U.S. 857, 76 S. Ct. 100, decided after the disposition of these cases by the trial court.  Under Williams, Virginia's doctrine of respondeat superior would control the question of 'scope of employment,' since the claims involved here arose in that state.  We express no opinion as to the result of any presumption, question of negligence, or other matters involved.


2
Judgments vacated and cases remanded.